DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of Instant Application# 17/157768
Claims of US Patent # 10,902,774
1. A pixel comprising: an organic light emitting diode; a first transistor including a gate that is connected to a first node, and a fourth transistor connected between a first end of the first transistor and a second voltage.
and a fourth transistor including a gate, a source that is directly connected to either the source of the first transistor or the drain of the first transistor, and a drain that is connected to a second voltage.



3. The pixel of claim 2, wherein the gate of the fourth transistor and the source of the fourth transistor are diode-connected to the second node.
4. The pixel of claim 2, wherein the fourth transistor includes a source that is connected to the second node, a drain that is connected to the second voltage, and a gate that is connected to a DC voltage supply source having a voltage value of a gate-off level of the fourth transistor.
4. The pixel of claim 2, wherein the source of the fourth transistor is connected to the second node, and the gate of the fourth transistor is connected to a DC voltage supply source having a voltage value of a gate-off level of the fourth transistor.
5. The pixel of claim 1, wherein the fourth transistor is connected between the third node and the second voltage, and a leakage current applied from the second transistor flows through the fourth transistor in an off-state.
5. The pixel of claim 1, wherein the fourth transistor is connected between the third node and the second voltage, and a leakage current applied from the second transistor flows through the fourth transistor in an off-state.
6. The pixel of claim 5, wherein the fourth transistor includes a gate and a source 


7. The pixel of claim 5, wherein the source of the fourth transistor is connected to the third node, and the gate of the fourth transistor is connected to a DC voltage supply source having a voltage value with a gate-off level of the fourth transistor.
8. The pixel of claim 1, further comprising: a fifth transistor including a gate that is connected to an emission control line, wherein the fifth transistor is connected between the first voltage and the second node; a sixth transistor including a gate that is connected to the emission control line, wherein the sixth transistor is connected between the third node and an anode of the organic light emitting diode; a seventh transistor including a gate that is connected to a previous scan line of the corresponding scan line, wherein the 


9. The pixel of claim 1, wherein a period in which the second transistor is turned off corresponds to a period until the organic light emitting diode emits light after the second transistor is turned off.
10. A display device comprising: a scan driver for transmitting a plurality of scan signals to a plurality of scan lines; a data driver for transmitting a plurality of data signals to a plurality of data lines; a display unit including a plurality of pixels respectively connected to a corresponding scan line among the plurality of scan lines and a corresponding data line among the and a fourth transistor connected between a first end of the first transistor and a second voltage.
and a fourth transistor including a gate, a source that is directly connected to either the source of the first transistor or the drain of the first transistor, and a drain that is connected to a second voltage.

11. The display device of claim 10, wherein the fourth transistor is connected between the second node and the second voltage, and a leakage current applied from the second transistor flows through the fourth transistor.
12. The display device of claim 11, wherein the fourth transistor includes a gate and a source that are connected to the second node, and a drain that is connected to the second voltage.
12. The display device of claim 11, wherein the gate of the fourth transistor and the source of the fourth transistor are diode-connected to the second node.
13. The display device of claim 11, wherein the fourth transistor includes a source that is connected to the second node, a drain that is connected to the second voltage, and a gate that is connected to a DC voltage supply source 


14. The display device of claim 10, wherein the fourth transistor is connected between the third node and the second voltage, and a leakage current applied from the second transistor flows through the fourth transistor in an off-state.
15. The display device of claim 14, wherein the fourth transistor includes a gate and a source that are connected to the third node, and a drain that is connected to the second voltage.
15. The display device of claim 14, wherein the gate of the fourth transistor and the source of the fourth transistor are diode-connected to the third node.
16. The display device of claim 14, wherein the fourth transistor includes a source that is connected to the third node, a drain that is connected to the second voltage, and a gate that is connected to a DC voltage supply source having a voltage value of a gate-off level of the fourth transistor.
16. The display device of claim 14, wherein the source of the fourth transistor is connected to the third node, and the gate of the fourth transistor is connected to a DC voltage supply source having a voltage value of a gate-off level of the fourth transistor.
17. The display device of claim 10, further comprising an emission control driver for 


18. The display device of claim 10, wherein a period in which the second transistor is turned off corresponds to a period until the organic light emitting diode emits light after the second transistor is turned off.
19. A pixel comprising: a storage capacitor for storing a data voltage corresponding to a data signal that is transmitted from a corresponding data line when a scan signal that is transmitted from a corresponding scan line has an enable level; a first transistor for generating a driving current corresponding to the data voltage; and a second transistor connected between a first end of the first transistor and an initialization voltage. 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,902,774. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of instant application is anticipated by claim 1 of U.S. Patent No. 10,902,774; as shown in the claim comparison table above. Specifically, most of the claim limitations of claim 1 are identical in scope to that of claim 1 of U.S. Patent# 10,902,774, except for “and a fourth transistor connected between a first end of the first transistor and a second voltage” which is clearly anticipated by “and a fourth transistor including a gate, a source that is directly connected to either the source of the first transistor or the drain of the first transistor, and a drain that is connected to a second voltage”. Regarding dependent claim 2, which is identical in scope of claim 2 of U.S. Patent# 10,902,774; as shown in the claim comparison table above. Regarding dependent claim 3, which is similar in scope to claims 1 and 3 of U.S. Patent# 10,902,774; as shown in the claim comparison table above. Regarding dependent claim and a fourth transistor connected between a first end of the first transistor and a second voltage” which is clearly anticipated by “and a fourth transistor including a gate, a source that is directly connected to either the source of the first transistor or the drain of the first transistor, and a drain that is connected to a second voltage”. Regarding dependent claim 11, which is identical in scope of claim 11 of U.S. Patent# 10,902,774; as shown in the claim comparison table above. Regarding dependent claim 12, which is similar in scope to claims 10 and 12 of U.S. Patent# 10,902,774; as shown in the claim comparison table above. Regarding dependent claim 13, which is similar in scope to claims 10 and 13 of U.S. Patent# 10,902,774; as shown in the claim comparison table above. Regarding dependent claim 14, which is identical .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (2015/0049126).

Regarding claim 1, Jung teaches a pixel (PX: Fig 1; Fig 2) comprising: an organic light emitting diode (OLED: Fig 2); a first transistor (Md; Fig 2) including a gate that is connected to a first node (see illustrated Fig 2 below), wherein the first transistor is connected between a second node (see illustrated Fig 2 below) and a third node (see illustrated Fig 2 below); a second transistor (Ms; Fig 2) including a gate that is connected to a corresponding scan line (Gw[j]; Fig 2), wherein the second transistor is connected between a data line (D[k]; Fig 2) and the second node (see illustrated Fig 2 below); a storage capacitor (Cst; Fig 2) connected between the first node (see illustrated Fig 2 below) and a first voltage (ELVDD; Fig 2); a third transistor (M1; Fig 2) including a gate that is connected to the corresponding scan line (Gw[j]; Fig 2), wherein the third transistor is connected between the first node and the third node (see illustrated Fig 2 below); and a fourth transistor (M5; Fig 2) connected between a first end of the first transistor (see illustrated Fig 2 below) and a second voltage (Vint; Fig 2).

    PNG
    media_image1.png
    741
    730
    media_image1.png
    Greyscale


Regarding claim 9, Jung teaches the pixel of claim 1, wherein a period (T1; Fig 3) in which the second transistor is turned off corresponds to a period until the organic light emitting diode emits light after the second transistor is turned off (When GW[j] is high period during T3, Ms is in OFF state, further T3 is shown as light emission period as in Fig 3; para [0057] Subsequently, a low level of scan signal Gw[j] is applied to scan line Gwj at time point 2 of scan period T2. As a result, the switching transistor Ms and compensation transistor M1 are turned on. When the compensation transistor M1 is turned on, the gate and drain of the driving transistor Md are connected to each other by turned-on compensation transistor M1).

Regarding claim 10, Jung teaches a display device (Fig 1; para [0024] a display device) comprising: a scan driver (20; Fig 1) for transmitting a plurality of scan signals (para [0030] of the pixels/subpixels is activated based on scan signals transmitted through corresponding pairs of scan lines Gi1-Gin and Gw1-Gwn) to a plurality of scan lines (para [0029] scan lines Gi1-Gin; Fig 1); a data driver (30; Fig 1) for transmitting a plurality of data signals (para [0030] a data signal transmitted through respective data lines D1-Dm, to thereby display an image) to a plurality of data lines (Fig 1; para [0029] plurality of data lines D1-Dm); a display unit (10; Fig 1) including a plurality of pixels respectively connected to a corresponding scan line among the plurality of scan lines and a corresponding data line among the plurality of data lines (Fig 1; para [0029] The display unit 10 includes a plurality of pixels PX connected to a plurality of scan lines Gi1-Gin and Gw1-Gwn extending in a first direction (e.g., a row direction) and a plurality of data lines D1-Dm extending in a second direction (e.g., a column direction)), the pixels respectively emitting light according to a corresponding data signal and displaying an image (para [0030] Each of the pixels PX may include multiple (e.g., three) subpixels which emit light of a different color, e.g., red R, green G, and blue B); and a controller (50; Fig 1) for para [0034] The signal controller 50 transmits the scan control signal CONT2 to the scan driver 20 and the data control signal CONT1 and a plurality of image data signals DAT to the data driver 30.), wherein a pixel (PX; Fig 1; Fig 2) of the plurality of pixels comprises: an organic light emitting diode (OLED: Fig 2); a first transistor (Md; Fig 2) including a gate that is connected to a first node (see illustrated Fig 2 below), wherein the first transistor is connected between a second node (see illustrated Fig 2 below) and a third node (see illustrated Fig 2 below); a second transistor (Ms; Fig 2) including a gate that is connected to a corresponding scan line (Gw[j]; Fig 2), wherein the second transistor is connected between a data line (D[k]; Fig 2) and the second node (see illustrated Fig 2 below); a storage capacitor (Cst; Fig 2) connected between the first node (see illustrated Fig 2 below) and a first voltage (ELVDD; Fig 2); a third transistor (M1; Fig 2) including a gate that is connected to the corresponding scan line (Gw[j]; Fig 2), wherein the third transistor is connected between the first node and the third node (see illustrated Fig 2 below); and a fourth transistor (M5; Fig 2) connected between a first end of the first transistor (see illustrated Fig 2 below) and a second voltage (Vint; Fig 2).

    PNG
    media_image1.png
    741
    730
    media_image1.png
    Greyscale


Regarding claim 18, Jung teaches the display device of claim 10, wherein a period (T1; Fig 3) in which the second transistor is turned off corresponds to a period until the organic light emitting diode emits light after the second transistor is turned off (When GW[j] is high period during T3, Ms is in OFF state, further T3 is shown as light emission period as in Fig 3; para [0057] Subsequently, a low level of scan signal Gw[j] is applied to scan line Gwj at time point 2 of scan period T2. As a result, the switching transistor Ms and compensation transistor M1 are turned on. When the compensation transistor M1 is turned on, the gate and drain of the driving transistor Md are connected to each other by turned-on compensation transistor M1).

Regarding claim 19, Jung teaches a pixel comprising: a storage capacitor (Cst; Fig 2) for storing a data voltage (para [0043] The driving transistor Md includes a source electrode to which the data voltage is transmitted for a period during which switching transistor Ms is turned on, a gate electrode connected to a first terminal of the storage capacitor Cst, and a drain electrode connected to a source of the light emission transistor M4) corresponding to a data signal that is transmitted from a corresponding data line (para [0042] The switching transistor Ms transmits the data signal D[k] from data line Dk) when a scan signal that is transmitted from a corresponding scan line has an enable level (para [0042] The switching transistor Ms transmits the data signal D[k] from data line Dk to the source electrode of the driving transistor Md. The switching transistor Ms is turned on by scan signal Gw[j] applied to scan line Gwj); a first transistor (Ms; Fig 2) for generating a driving current corresponding to the data voltage (para [0058] When the switching transistor Ms is turned on, data signal D[k] is applied to the source electrode of the driving transistor Md from data line Dk. When a voltage of the data signal D[k] is Vdata and a threshold voltage of the driving transistor Md is Vth (negative voltage), the gate voltage of the driving transistor Md becomes Vdata+Vth. The voltage of the gate electrode of the driving transistor Md is maintained by the storage capacitor Cst.); and a second transistor (M5; Fig 2) connected between a first end of the first transistor and an initialization voltage (VInt; Fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (2015/0102303) teaches a pixel circuit having a plurality of thin film transistors T1 to T6 and a capacitor Cst. The pixel also includes an organic light-emitting device (OLED) to emit light based on a driving current from pixel circuit. The thin film transistors T1 to T6 include a driving thin film transistor T1, a switching thin film transistor T2, a compensation thin film transistor T3, an initialization thin film transistor T4, a first emission control thin film transistor T5, and a second emission control thin film transistor 6.
Lee et al. (2014/0111490) teaches a pixel includes an OLED as a light emitting element, and includes a driving transistor M1, a switching transistor M2, a threshold voltage compensation transistor M3, an initialization transistor M4, and first and second light emission control transistors M5 and M6 as the driving circuit. In addition, the driving circuit further includes a storage capacitor Cst coupled between a gate electrode of the driving transistor M1 and a supply source of the first power source voltage ELVDD.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623